The lease was for summer property for a period of two years commencing December 1, 1945, the rental for which was “ decontrolled ” from June 1st to September 30th of each of the two years. The rent reserved was $1,800 for each year, payable *970in equal monthly installments of $150. When, as here, the landlord has failed to file the required registration under subdivision (a) of section 7 of the Federal Controlled Housing Rent Regulation (Code of Fed. Reg., tit. 24, § 825.7, subd. [a]), the Rent Director may establish a maximum rent and direct a refund of any payments made in excess thereof. (§4, subd. [e].) However, this rent must be determined for the established “ rental period ”, which here is one year. This rental period of a year includes the four “ decontrolled ” months. Therefore the establishment of a maximum rent for the “ controlled ” period does not establish an excess charge for the “ rental period ”. The regulation requires (§ 1, subd. [c]) that the provisions of leases shall remain in force pursuant to their terms, except when inconsistent with the regulation. Ho inconsistency has been here shown. Carswell, Sneed, Wenzel and MacCrate, JJ., concur; Holán, P. J., concurs in result. [195 Misc. 77.]